DUGGAN, J.,
concurring specially in part and dissenting in part. I agree with the majority that the increase in the county share for nursing home and HCBC care for OAA and APTD recipients does not violate Article 28-a. I also agree with the majority that the issue as to the 2005 increase in LMAC payments is moot. I write separately, however, because I would have reached this conclusion applying a different analysis. I also write separately because I disagree with the majority’s conclusion that the sunset provision does not violate Article 28-a.
Part I, Article 28-a, adopted in 1984, provides:
The state shall not mandate or assign any new, expanded or modified programs or responsibilities to any political subdivision in such a way as to necessitate additional local expenditures by the political subdivision unless such programs or responsibilities are fully funded by the state or unless such programs or responsibilities are approved for funding by a vote of the local legislative body of the political subdivision.
‘When our inquiry requires us to interpret a provision of the constitution, we view the language used in light of the circumstances surrounding its formulation.” N.H. Munic. Trust Workers’ Comp. Fund v. Flynn, Comm’r, 133 N.H. 17, 21 (1990). ‘We will look to its purpose and intent, bearing in mind that we will give the words in question the meaning they must be presumed to have had to the electorate when the vote was cast.” Id. (quotation omitted). “The object of construction, applied to a constitution, is to give effect to the intent of its framers, and of the people in adopting it. *293This intent is to be found in the instrument itself . . . .” Lake County v. Rollins, 130 U.S. 662, 670 (1889). “To get at the thought or meaning expressed in... a constitution, the first resort, in all cases, is to the natural signification of the words, in the order of grammatical arrangement in which the framers of the instrument have placed them.” Id. When the words convey a definite meaning, we will not add language to the instrument. Flynn, 133 N.H. at 21. The United States Supreme Court explained the reasoning for this in Lake County:
[W]here a law is expressed in plain and unambiguous terms, whether those terms are general or limited, the legislature should be intended to mean what they have plainly expressed, and consequently no room is left for construction. There is even stronger reason for adhering to this rule in the case of a constitution than in that of a statute, since the latter is passed by a deliberative body of small numbers, a large proportion of whose members are more or less conversant with the niceties of construction and discrimination, and fuller opportunity exists for attention and revision of such a character, while constitutions, although framed by conventions, are yet created by the votes of the entire body of electors in a state, the most of whom are little disposed, even if they were able, to engage in such refinements.
Lake County, 130 U.S. at 670-71 (citations omitted).
Based upon our prior cases interpreting Article 28-a, any violation of this constitutional provision requires both (1) a new, expanded or modified program or responsibility, and (2) increased expenditures by the local political subdivision. Town of Nelson v. N.H. Dep’t of Transportation, 146 N.H. 75, 78 (2001); Flynn, 133 N.H. at 22.
In Flynn, we interpreted the first part of this test. Flynn, 133 N.H. at 22. At issue in Flynn was a statutory provision, RSA 281-A:17, II (Supp. 1989), that created a prima facie presumption in workers’ compensation cases that a fire fighter suffering from cancer incurred the disease while employed. Flynn, 133 N.H. at 23. The presumption was a modification of the workers’ compensation scheme enacted in 1947. Id. at 19. The trial court ruled that the presumption violated Article 28-a. On appeal, the department of labor argued that RSA 281-A.-17, II “does not mandate or assign a new, expanded or modified program or responsibility ... because it merely requires a procedural change in establishing eligibility for benefits under pre-existing workers’ compensation laws.” Id. at 20-21. We rejected this argument and held that the new presumption violated Article 28-a by imposing a new fiscal obligation on local government. Id. at 24. Relying upon the reasoning of Lake County, we stated: “A plain reading of *294the language contained within article 28-a fails to disclose any indication that the amendment was designed to exclude all regulatory acts conducted under pre-existing authority.” Id. at 25.
In our analysis of Article 28-a, we focused on the term “responsibility” because this term “is susceptible to a more expansive reading than the term ‘program.’ ” Id. at 22. We looked to the Journal of the Constitutional Convention in support of our conclusion that, based upon the definition of “responsibility,” “the amendment was designed to prohibit the State from placing additional obligations on local government without either obtaining their consent or providing the necessary funding.” Id. (emphasis added). We quoted Delegate Pepino: “If [Article 28-a] were adopted, this would prevent the State Legislature from mandating new programs, services, or expenses to local cities and towns without also providing the necessary funding____” Id. (emphasis in original). We stated, “[I]t is logical that the delegates understood the term ‘responsibility’ to act as a sweeping prohibition against all State mandates that, for one reason or another, may not be categorized as a program.” Id. at 23 (emphasis added). Thus, we held that “the constitutionality of a particular State mandate under article 28-a does not hinge solely on whether or not it may be categorized as a new, expanded or modified program, but also on whether or not the mandate imposes upon local government an additional fiscal obligation.” Id.
Based upon our holding in Flynn, the language “any new, expanded or modified program or responsibility” in Article 28-a includes all additional obligations on local government. Article 28-a is a broad and “sweeping prohibition.” Flynn, 133 N.H. at 23. Indeed, our analysis in Flynn addressed only a “new” responsibility on the local government created by a prima facie burden in a statute. Flynn did not address the scope of a “modified” or “expanded” responsibility Thus, the “sweeping prohibition” created by the term “responsibility” within Article 28-a is even broader in scope than we addressed in Flynn, and includes not only new responsibilities but also modified and expanded responsibilities. Thus, Article 28-a, by its plain language, prohibits creating any additional obligations to already existing responsibilities.
As to the second part of the test, the mandate must require increased expenditures by the local governing body “Invoking this constitutional prohibition requires both a mandate of responsibility to the political subdivision and a requirement of additional local political subdivision expenditures by virtue of the mandate.” Town of Nelson, 146 N.H. at 78 (quotation omitted).
Article 28-a provides for two express exceptions: (1) “programs or responsibilities [that] are fully funded by the state”; and (2) those programs or responsibilities that are “approved for funding by a vote of the local *295legislative body of the political subdivision.” Our case law provides for a third exception where the program or responsibility is a pre-existing obligation.
Pre-existing obligations are those the local governments funded prior to adoption of Article 28-a, and are therefore required to continue funding. Our sparse case law since Flynn has developed the pre-existing obligation exception. The facts of those cases, however, differ from the facts currently before us.
In Nashua School District v. State, 140 N.H. 457 (1995), we determined that, where the local government was responsible for an entire program prior to enactment of Article 28-a, it was a pre-existing obligation. The case concerned the pre-existing obligation on local districts for special education costs. Nashua School Dist., 140 N.H. at 458. At issue was a 1985 amendment to RSA 193:27,1, which defined the term “home for children” to include “any residential school.” Id. at 459. A “residential school” is a private school. Id. When a child is placed in a “home for children,” the sending district (where the child resides) reimburses the receiving district (the school district where the child is placed). Id. The amendment “ha[d] the effect of making the sending district liable for all special education costs of a child placed in a ‘residential school’ ” Id. at 460. We noted that the State did not assume any part of the cost of a court-ordered placement in a residential school until 1986 and affirmed the trial court’s conclusion that the 1985 amendment did not violate Article 28-a because it was not a new, expanded, or modified program or responsibility. Id. at 461. As we later explained in Nelson: “Article 28-a does not preclude municipalities from reassuming financial responsibility for services for which they had been liable prior to its adoption in 1984.” Nelson, 146 N.H. at 78-79.
At issue in Nelson was the State’s reclassification of a road from a state highway to a local highway. Id. at 78. After the reclassification, the town was required to maintain the road. Id. at 76. The town argued that Flynn controlled. Id. at 79. We disagreed and held that the reclassification “does not violate Article 28-a because it is not a new or expanded responsibility or program.” Id. at 78-79. “That the contested segments now serve only local traffic may be a new development; the town’s responsibility for maintaining roads that serve only local traffic is not new.” Id. at 79. “Adoption of the town’s position would essentially limit the roads that a municipality must maintain and require the State to maintain reclassified local roads or any newly constructed roadways.” Id. at 79-80.
In Nelson, the State reclassified a road based upon use. Id. (State “simply decided that a road which now serves only local traffic will no longer be part of the State-maintained highway system”). The town, in turn, could change the use of the local road. Id. (“Similar review is *296authorized at the local level, where a town may review the need for a road and decide either to discontinue it or limit its maintenance.”)- The town’s responsibilities did not change. Prior to the reclassification, the town was responsible for maintaining local roads, and after the reclassification, the town had the same responsibility. Thus, the reclassification did not create an unfunded mandate.
Similar to Nelson, in Opinion of the Justices (Voting Age in Primaries), 157 N.H. 265 (2008), we looked at municipal responsibility to determine whether there had been a change. At issue was whether allowing certain seventeen-year-olds to register and vote in primary elections would violate Article 28-a. Id. at 266. We looked at the local responsibilities associated with voting and voter registration and determined that “municipal responsibility for processing all voter registrations is not new.” Id. at 275. Expanding the voting age group would not expand the municipal responsibility; local officials would participate in the same procedure whether or not seventeen-year-olds were permitted to vote. Id.
In the present case, unlike Nashua School District, the State assumed part of the cost of the programs and responsibilities at issue prior to the adoption of Article 28-a, and thus may not now delegate those responsibilities to the local government in violation of Article 28-a. Moreover, unlike Nelson and Opinion of the Justices (Voting Age in Primaries), the counties’ responsibilities have changed. With the 2005 and 2007 legislation, the counties are responsible for increased contributions to OAA, APTD and LMAC for an extended period of time. Moreover, unlike Nelson and Opinion of the Justices {Voting Age in Primaries), where the State action influenced local road maintenance and voting registration, here, the legislation directly implicates local financial contributions. Requiring local governments to assume greater financial responsibility is precisely what Article 28-a aims to prevent.
The issue thus becomes whether the three provisions that are the subject of this appeal violate Article 28-a. Those provisions are: chapter 263 extending the sunset provision to 2013; chapter 263 increasing the counties’ contribution to nursing home and HCBC care costs from fifty percent to 100 percent of the non-federal portion; and the 2005 legislation increasing the county LMAC payments to $27 per month for each OAA recipient and $52 per month for each APTD recipient.
With respect to the counties’ argument concerning the 2005 legislation increasing the LMAC payments, the legislature repealed RSA 167:18-f, LMAC payments, effective July 1,2008. See Laws 2007,263:24.1 therefore agree with the majority that, as to the declaratory relief sought, this issue is moot. The analysis that follows pertains to the remaining two provisions from the 2007 legislation.
*297The first determination is whether these provisions result in any additional obligations on the counties; to wit, whether they are “new, expanded or modified programs or responsibilities.” Prior to 1937, the counties were responsible for providing care to the indigent elderly and disabled. In 1937, the State, through the Department of Public Welfare, began assisting the indigent and disabled. Laws 1937, ch. 202. In 1984, when Article 28-a was adopted, the counties were responsible for contributing fifty percent of the non-federal portion of OAA and APTD, see RSA 167:18-a, and LMAC payments of $6 per month for each OAA recipient and $23 per month for each APTD recipient, see RSA 167:18-f. In 1998, the program was modified to include reimbursement for HCBC. See RSA 167:18-b. As a result, the new legislation required the counties’ approval by vote. Laws 1998, 388:10; see N.H. CONST, pt. I, art. 28-a (“unless such programs or responsibilities are approved for funding by a vote of the local legislative body of the political subdivision”). Thus, the counties have certain pre-existing responsibilities regarding OAA, APTD and LMAC.
The counties do not dispute the responsibilities that existed prior to adoption of Article 28-a. Instead, they dispute the validity of certain changes. Specifically, in 2007, the State extended the sunset provision, which would have repealed RSA 167:18-b (reimbursement for nursing and HCBC costs) and RSA 167:18-f (LMAC payments). The State also increased the counties’ reimbursement obligations for nursing home and HCBC recipients from fifty percent to 100 percent. Based upon the plain language in Article 28-a, these are “modified . . . responsibilities.” See Webster’s Third New International Dictionary 1452 (unabridged ed. 2002) (“modified” includes making “minor changes in the form or structure of’). Article 28-a is a “sweeping prohibition” against any additional obligations on the counties, see Flynn, 133 N.H. at 23, and the extension of the sunset provision and the increase in the percentage of the county share are additional obligations on the counties.
The analysis does not end here. The next step is to determine whether these additional obligations result in increased expenditures. As to the sunset provision, the counties argue that RSA 167:18-b and RSA 167:18-f were set to expire as of June 30, 2007, and the county funding obligation with respect to the State’s nursing and HCBC costs and the LMAC “would have disappeared entirely.” Even if RSA 167:18-b and RSA 167:18-f were repealed, the counties would still be liable to reimburse the State for fifty percent of the payments made for OAA and APTD recipients under RSA 167:18-a. The counties would not, however, have been responsible for nursing home or HCBC reimbursement, see RSA 167:18-b, or LMAC payments, see RSA 167:18-f. Extending the repeal provision resulted in the counties incurring an additional expense of contributing to LMAC, nursing *298home and HCBC care. Reimbursement for nursing home services and LMAC, however, were pre-existing obligations; thus, continuing the programs did not result in Article 28-a violations. HCBC, unlike nursing home care and LMAC, was a new obligation added in 1998, and as a result, required the counties’ approval. The counties voted to approve this new obligation, which was included within the same statutory scheme that called for its repeal by a certain date. The State’s decision to extend the sunset provision results in the counties contributing to HCBC beyond the time agreed to by the counties. This creates an increased expenditure on the counties that was not a pre-existing obligation and therefore violates Article 28-a.
As to the provision increasing the counties’ share for nursing home and HCBC care for OAA and APTD recipients, I agree with the majority that this change did not result in an increased expenditure to the counties. In 2007, with chapter 263, the State substantially restructured the indigent elderly and disabled reimbursement scheme with the bulk of the changes to occur after fiscal year 2008. Chapter 263 includes a provision requiring the counties to reimburse the State for 100 percent of the non-federal share of nursing home and HCBC indigent elderly care. Laws 2007,263:17. Chapter 263, however, also includes a number of reductions in county obligations as well as an increase in credit from $2,000,000 to $5,000,000 per fiscal year. Chapter 263 also sets caps preventing any billing to exceed set amounts. Moreover, the statute contains a provision that provides “no county shall be liable for total billings in fiscal year 2009 or fiscal year 2010 in an amount which would be greater than the amount of liability projected for that fiscal year using the methodology for determining county payments in former RSA 167:18-b prior to its repeal.” Laws 2007,263:17. Thus, as to fiscal years 2009-2010, there is no Article 28-a violation. Any increase in expense to the counties as a result of the percentage contribution increase is offset by reductions in obligations and increased credit. I agree with the majority that the “net effect” of the changes does not result in an increase in the counties’ expenditure. See Opinion of the Justices (Solid Waste Disposal), 135 N.H. 543, 545 (1992) (“The primary consideration is the net effect of the program.”).
Chapter 263 addresses fiscal years 2009-2013. It provides specific provisions for fiscal years 2009-2010, but leaves fiscal years 2011-2013 subject to further legislation and determination. As a result, any analysis as to whether or not the counties will face increased expenses with the changes in fiscal years 2011-2013 is purely speculative. “[W]e will not hold a statute to be unconstitutional unless a clear and substantial conflict exists between it and the constitution.” N. Country Envtl. Servs. v. State of N.H., *299157 N.H. 15, 18 (2008) (quotation omitted). Thus, I agree with the majority that the counties’ claim as to this portion of chapter 263 is not yet ripe for review.
For the reasons stated, I concur specially in part, and respectfully dissent in part.